Citation Nr: 0504600	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than August 14, 
2001, for service connection for bilateral pes planus and 
hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1951 through January 1954.  His 
awards and decorations included the Parachute Badge.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2004, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Appeals 
Management Center (AMC) in Washington, D.C., confirmed and 
continued the denial of entitlement to an effective date 
earlier than August 14, 2001, for service connection for 
bilateral pes planus and hallux valgus.  Thereafter, the case 
was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for bilateral pes planus was received by the RO on 
August 14, 2001.

2.  By a rating decision in March 2002, the VA Regional 
Office (RO) in Milwaukee, Wisconsin, granted the veteran's 
claim of entitlement to service connection for pes planus and 
hallux valgus, effective August 14, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 14, 
2001, for service connection for pes planus and hallux valgus 
have not been met.  38 U.S.C.A. §§ 5110(a)-(b)(1) (West 
2002); 38 C.F.R. § 3.400(a)-(b)(2)(i) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision, dated in March 2002, the VA Regional 
Office (RO) in Milwaukee, Wisconsin, granted the veteran's 
claim of entitlement to service connection for pes planus and 
hallux valgus, effective August 14, 2001.  The veteran 
disagreed with that effective date, and this appeal ensued.

The veteran acknowledges that his pes planus existed prior to 
service but notes that it worsened during service and that he 
was treated for such disability.  Therefore, he maintains 
that the effective date of service connection should be the 
day following his discharge from active duty.

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.

I.  Duty to Assist

The laws and regulations governing the VA's duty to assist 
the veteran in the development of his claim are found 
primarily in 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159.  Essentially, the VA must notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In particular, the RO must ensure 
that the veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims. 

By virtue of information contained in a letter, dated in May 
2004, the AMC informed the veteran that it had a duty to 
notify him and his representative of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits.  
The AMC furnished the veteran a copy of the law governing the 
assignment of effective dates of compensation and requested 
that the veteran provide evidence showing that an effective 
date for service connection for pes planus and hallux valgus 
was warranted.  

The AMC stated that it would request records held by Federal 
agencies, such as military records, medical records held at 
VA hospitals, and records from the Social Security 
Administration.  The AMC also stated that it would make 
reasonable efforts to help him get relevant evidence not held 
by a Federal agency.  The AMC noted that such evidence could 
include records from State or local governments, private 
medical records, or records from current or former employers.  
The AMC noted that it would tell the veteran if it was unable 
to get the requested records.  The AMC also noted that it 
would assist him by providing a medical examination or 
getting a medical opinion if it decided it was necessary to 
make a decision in his claim.  

The AMC notified the veteran that he had to respond in a 
timely manner to its requests for specific information and 
give it enough information about his records so that it could 
obtain them from the person or agency that had them.  He was 
notified that if he wished the VA to obtain medical records 
from an non-VA doctor or medical facility, he would have to 
authorize the release of such records by using VA Form 21-
4142.  He was told to identify the name and address of the 
doctor or medical facility having the records, as well as the 
approximate dates of treatment.  He was also instructed to 
provide such information concerning VA medical treatment he 
had received.  

The AMC stated that it would notify the veteran if the holder 
of the records declined to provide them or asked for a fee to 
provide them.  The AMC noted, however, that it was ultimately 
the veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim, which 
wasn't in the possession of a Federal department or agency.  

The AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The AMC also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

In addition to the May 2004 letter, the veteran was provided 
with copies of the Board's April 2004 remand; a Statement of 
the Case (SOC), issued in February 2003; and Supplemental 
Statements of the Case (SSOC's), issued in April 2003 and 
September 2004.  They further notified the veteran and his 
representative of the evidence necessary to substantiate his 
claims of entitlement to an effective date earlier than 
August 14, 2001, for service connection for pes planus and 
hallux valgus.  Indeed, the SOC and the SSOC issued in 
September 2004 set forth the relevant text of 38 C.F.R. 
§ 3.159.  The SOC and the SSOC's also identified the evidence 
that had been received by the RO.  

The following evidence and information has been received in 
support of the veteran's appeal:  the veteran's service 
medical records, the Report of Separation from the Armed 
Forces of the United States (DD 214); the veteran's original 
application for compensation or pension (VA Form 8-526), 
received at the RO in May 1954; correspondence from the VA to 
the veteran, dated from May 1954 to November 1954, concerning 
his application for compensation; applications for VA 
outpatient treatment in May and August 1954; the report of a 
May 1954 VA consultation; the report of an examination 
performed by the VA in June 1954; statements from former 
fellow servicemen, received in June and August 1954; an RO 
rating action in July 1954; notice of the RO rating action to 
the veteran in August 1954; a negative response, dated in 
August 1954, to an RO request for the veteran's records from 
the National Personnel Records Center; the veteran's claim 
for service connection for pes planus, received August 14, 
2001; the RO's March 2002 decision granting the veteran 
service connection for pes planus and hallux valgus, 
effective August 14, 2001;the veteran's notice of 
disagreement with the effective date of August 14, 2001; the 
veteran's appeal (VA Form 9), received in March 2003; 
correspondence between the VA and the veteran, dated since 
April 2002; statements from the veteran's representative, 
dated in April and October 2003, September 2004, and January 
2005; letters from the veteran to his Senator, dated in May 
2003 and June 2004.  
Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right (see, e.g., VA Form 9, received by the RO in March 
2003).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support his 
claim of entitlement to an effective date earlier than August 
14, 2001, for service connection for bilateral pes planus and 
hallux valgus.  As such, there is no reasonable possibility 
that further development would lead to any additional 
relevant evidence with respect to those issues or be helpful 
in light of the current record.  Therefore, further 
development is unnecessary in order to meet the VA's 
statutory duty to assist the veteran in the development of 
his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to an effective date earlier than 
August 14, 2001, for service connection for bilateral pes 
planus and hallux valgus..  Therefore, the Board will proceed 
to the merits of the appeal.  

II.  The Facts and Analysis

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  There is an exception in that the effective 
date of disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within 1 year after the veteran's separation from 
service.  Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later (emphasis added).  38 U.S.C.A. § 5110(a)-
(b)(1); 38 C.F.R. § 3.400(b)(2)(1). 

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A.  
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2004). 

The veteran acknowledges that he had first degree flat feet 
prior to service but contends that they became worse during 
service.  He notes that several months prior to his 
separation from service, he was told that he had third degree 
pes planus.  He states that following his discharge from the 
service, he applied to the VA for treatment for that disorder 
in May 1954.  He was reportedly told that no records could be 
found showing that he had 3rd degree pes planus and was, 
therefore, turned down for treatment.  He states that he then 
became discouraged and took no further action on his claim 
for many years.  Essentially, he reports that the records 
showing his third degree flat feet in service have since been 
obtained.  Therefore, he maintains that the effective date 
for service connection for that disability should revert to 
service.

A review of the evidence discloses that the veteran filed an 
applications for VA compensation benefits and for VA 
outpatient treatment as in 1954.  However, those applications 
concerned service connection for back disability and for a 
disorder of the right testicle.  Despite the veteran's 
contentions to the contrary, a review of the applications 
makes it very clear that he never expressed an intent to 
submit a claim for a disability involving the feet.  

The "Veteran's Application fo Compensation or Pension," VA 
Form 8-526, was signed by the veteran and dated 5-5-54.  Item 
number 22 of that form requests a statement of the "Nature 
of the Diseases or Injuries for which Claim is Made."  The 
complete statement provided by the veteran was the following: 
"Rt. Testicle condition with residuals resulting from 
crushing with legstrap on parachute harness.  6-1951.  Back 
condition-11-1952."

The "Application for Out-Patient Treatment," VA Form 10-
2827, was signed by the veteran and dated 5-5-54.  Item 
number 19 of that form requests a statement from the veteran 
as to the "Nature of the Disease or Injury which I Claim to 
be Service Connected and for which Treatment is Requested."  
The complete response of the veteran was as follows:  "Back 
condition." 

Although service medical records obtained in conjunction with 
those claims clearly showed that the veteran had third degree 
pes planus, it is very clear that there was not even a 
suggestion that the veteran intended to apply for service 
connection for that disorder or any other disorder involving 
the feet.  Indeed, the veteran's initial claim of entitlement 
to service connection for pes planus was not received by the 
RO until August 14, 2001.  There was simply no evidence of 
any earlier communication which could even be construed as an 
informal claim for service connection for that disorder.  

Therefore, even though there was evidence of third degree pes 
planus in service, the applicable law and regulations clearly 
state that because the veteran's initial claim for service 
connection for that disorder was filed more than one year 
after the veteran's discharge from service, the date of the 
receipt of the claim controls.  There is simply no legal 
basis under the facts of this case by which the effective 
date of service connection for pes planus can precede the 
date of the receipt of the claim.  Inasmuch as the Board is 
bound to follow the laws and regulations set forth by and for 
VA, an earlier effective date is not warranted.  38 U.S.C.A. 
§ 501(a), 7104 (a), (c) (West 2002); 38 C.F.R. § 38 C.F.R. 
19.5 (2004); see Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)..  Accordingly, the appeal is denied.  


ORDER

Entitlement to an effective date earlier than August 14, 
2001, for service connection for bilateral pes planus and 
hallux valgus is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


